          Case 1:15-cr-00319-DAD-SKO Document 240 Filed 04/09/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00319-LHR-SKO

12                                Plaintiff,            ORDER GRANTING EXTENSION OF STAY OF
                                                        COURT’S ORDER GRANTING MOTION FOR
13                         v.                           COMPASSIONATE RELEASE
                                                        18 U.S.C § 3582(C)(1)(A)
14   MARISOL SOLORIO-QUINTERO,

15                               Defendant.

16

17          The United States of America has requested a stay of this Court’s order granting defendant Marisol

18 Solorio-Quintero’s Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A), to permit a

19 motion for reconsideration. The Court grants the motion to stay the order granting the defendant’s motion

20 for compassionate release, until the Court rules on the government’s motion for reconsideration.

21

22 Dated: April 8, 2021
                                                         HONORABLE LEE H. ROSENTHAL
23

24

25

26
27

28

       ORDER GRANTING MOTION TO STAY COURT’S ORDER      1
30
